      Case 4:19-cr-00030-BMM Document 159 Filed 05/27/20 Page 1 of 13




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                    Cause No. CR 19-29-GF-BMM
                                                       CR 19-30-GF-BMM
             Plaintiff,

       vs.                              ORDER REGARDING DEFENDANT’S
                                                    MOTIONS
LUKE JOHN SCOTT, SR.,                  (CR-19-30-GF-BMM, DOCS. 127 & 129)

             Defendant.



                               INTRODUCTION

      Defendant Luke John Scott, Sr. (Scott) filed in CR-19-30-GF-BMM what he

fashioned as an ex parte motion to suppress and request for hearing (CR-19-30-

GF-BMM, Doc. 127), and a “Motion in Limine to Suppress all of Defendant’s

Statements and Request for a Hearing” (CR-19-30-GF-BMM, Doc. 129). Scott

filed three supporting documents as follows: (1) a “Brief in Support of Defendant’s

                                         1
       Case 4:19-cr-00030-BMM Document 159 Filed 05/27/20 Page 2 of 13



Motion to Suppress,” (CR-19-30-GF-BMM, Doc. 130); (2) an “Affidavit in

Support of Suppression Motion,” (CR-19-30-GF-BMM, Doc. 131); and (3)

“Defendant Luke John Scott’s Exhibit List for His Suppression Motion,” (CR-19-

30-GF-BMM, Doc. 132). Scott also filed what he labeled as “Defendant’s Exhibit

List for Franks Hearing” in both CR-19-29-GF-BMM and CR-19-30-GF-BMM.

(CR-19-29-GF-BMM, Doc. 137 & CR-19-30-GF-BMM, Doc. 128.)

       The Court reviewed Scott’s filings and noted that Scott’s “Exhibit List for

Franks Hearing” appeared to relate to Scott’s motion to suppress, Doc. 127, in CR-

19-30-GF-BMM. (CR-19-29-GF-BMM, Doc. 140 at 2 & CR-19-30-GF-BMM,

Doc. 138 at 2.) The Court further noted that it was aware of no basis to permit a

party to file an ex parte motion to suppress. (CR-19-30-GF-BMM, Doc. 138 at 2.)

The Court directed the Clerk of Court to unseal Scott’s ex parte motion to suppress

and file it in the regular course. (Id.)

       The Court directed the Government to respond to Scott’s motions. (CR-19-

29-GF-BMM, Doc. 140 at 3 & CR-19-30-GF-BMM, Doc. 138 at 3.) The Court

instructed the Government to construe Scott’s “Motion in Limine to Suppress all of

Defendant’s Statements and Request for a Hearing” (CR-19-30-GF-BMM, Doc.

129), as a motion to suppress. (CR-19-29-GF-BMM, Doc. 140 at 3-4 & CR-19-30-

GF-BMM, Doc. 138 at 3-4.) The Court also asked the Government to address

                                           2
       Case 4:19-cr-00030-BMM Document 159 Filed 05/27/20 Page 3 of 13



specifically in its response whether a search pursuant to a warrant occurred and

whether a Franks-type attack is appropriate. (Id.) The Government responded in

opposition to Scott’s motions. (CR-19-30-GF-BMM, Doc. 156.)



                                   DISCUSSION

      Having reviewed thoroughly Scott’s motion and the Government’s response,

the Court now clarifies that it will treat what Scott fashioned as an ex parte motion

to suppress and request for hearing (CR-19-30-GF-BMM, Doc. 127) as a Motion

for a Franks Hearing in CR-19-30-GF-BMM. The supporting exhibit list that Scott

filed in both CR-19-29-GF-BMM (Doc. 137) and CR-19-30-GF-BMM (Doc. 128)

does not appear to be applicable to CR-19-29-GF-BMM. The Court will file this

Order in CR-19-29-GF-BMM to ensure that the record remains complete, but the

remainder of this Order is applicable only to CR-19-30-GF-BMM.

      The Court has already determined that it would construe Scott’s “Motion in

Limine to Suppress all of Defendant’s Statements and Request for a Hearing” (CR-

19-30-GF-BMM, Doc. 129), as a motion to suppress. (CR-19-30-GF-BMM, Doc.

138 at 3-4.) The Court will consider the supporting documents that Scott filed,

Docs. 130, 131, and 132, in its evaluation of Scott’s motion. The Court will

address Scott’s Motion to Suppress (Doc. 129), and Scott’s Motion for a Franks

                                          3
        Case 4:19-cr-00030-BMM Document 159 Filed 05/27/20 Page 4 of 13



Hearing (Doc. 127) in turn.

   I.      SCOTT’S MOTION TO SUPPRESS

        The Court first will address Scott’s Motion to Suppress. (CR-19-30-GF-

BMM, Doc. 129.) Fort Peck Tribal Police arrested Scott on the night of the alleged

assault. (Doc. 156 at 4-7.) Scott made statements to the arresting officer and then

provided a handwritten statement. (Doc. 132-1 at 3-4.) Three days later, on July

10, 2017, Scott made a recorded statement with FBI Special Agent Craig Overby

(“SA Overby”). (Doc. 156-3.) The Fort Peck Tribal Police Criminal Investigator

also was present for Scott’s recorded interview. SA Overby advised Scott of his

Miranda rights before conducting the recorded interview. Scott signed a written

waiver of his right to remain silent. (Doc. 156-1.)

        Scott challenges the voluntariness of his statements on two grounds. First,

Scott argues that his level of intoxication on the night of his arrest renders his

statements that night involuntary. (Doc. 129 at 4.) Second, Scott argues that the

FBI used coercive tactics to elicit Scott’s statement on July 10, 2017, by promising

that they would provide a Scott a polygraph test and promising that they would

arrest the complaining witness if he spoke with them. (Id. at 4-5.)

        Scott’s argument that his level of intoxication on the night of his arrest

renders his statements involuntary proves directly contradicted by Scott’s own

                                            4
       Case 4:19-cr-00030-BMM Document 159 Filed 05/27/20 Page 5 of 13



statements that he made during the subsequent recorded interview. (Doc. 156-4 at

46:00.) Scott described his intoxication level on the night of his arrest as a four out

of ten when the sexual encounter with the alleged victim occurred:

      AGENT OVERBY: Okay. And so you were about a four when you
      guys -- so, there -- nobody could say you were so out of it that you
      didn’t know what you were doing when you—

      DEFENDANT: No

      AGENT OVERBY: -- guys had sex

      DEFENDANT: I wouldn’t say that, no.

(Doc. 156-4 at 46:20-47:00.) Scott further explained that his intoxication was at the

same level when he was arrested, as he had consumed no more alcohol after his

arrest. (Id.) Scott, by his own subsequent admission, was not so intoxicated when

he was arrested to render his statements involuntary.

      Scott next argues that law enforcement officers coerced him into talking

with SA Overby on July 10, 2017. (Doc. 129 at 4-5.) Scott claims that a Fort Peck

Tribal Police Officer coerced him into making a statement to the FBI by promising

him that they would provide a polygraph test and, if he passed, throw the

complaining witness in jail. (Doc. 129 at 4-5; Doc. 131 at 2.) Scott claims further

that a Fort Peck Tribal Police Criminal Investigator also promised him a polygraph

and adverse action against the complaining victim if he agreed to speak with SA

                                           5
       Case 4:19-cr-00030-BMM Document 159 Filed 05/27/20 Page 6 of 13



Overby. (Doc. 131 at 2.)

      SA Overby conducted a custodial interview with Scott on July 10, 2017. SA

Overby recorded the interview. Scott received his Miranda rights at the outset of

the interview and waived his right to remain silent. (Doc. 156-1.) The Court

assesses the voluntariness of a defendant’s statement based upon the totality of the

circumstances, including whether police obtained the statement by physical or

psychological coercion or by improper inducement so that the suspect’s will was

overborne. United States v. Fisher, 137 F.3d 1158, 1165 (9th Cir. 1998). A

defendant’s state of mind, on its own, fails to render a statement involuntary.

Colorado v. Connelly, 479 U.S. 157, 165–66 (1986). Some form of “coercive

police activity” represents “a necessary predicate to the finding that a confession is

not ‘voluntary.’” Id. at 167.

      The Court must focus on whether the police obtained a confession in a

manner “so offensive to a civilized system of justice that they must be

condemned.” Miller v. Fenton, 474 U.S. 104, 109 (1985). The following non-

exclusive list of factors relate to voluntariness: (1) the defendant’s youth; (2) the

defendant’s intelligence; (3) lack of advice of constitutional rights; (4) the length

of detention; (5) the repeated and prolonged nature of the questioning; and (6) the

use of physical punishment such as deprivation of food or sleep. United States v.

                                           6
       Case 4:19-cr-00030-BMM Document 159 Filed 05/27/20 Page 7 of 13



Haswood, 350 F.3d 1024, 1027 (9th Cir. 2003).

      Here, there is no evidence that law enforcement used deception, coercive

means, or improper inducement to obtain Scott’s statements. To the contrary, the

interview proceeded in a typical, professional manner. Scott participated eagerly in

the interview. Scott began talking even before the agent could push the record

button and introduce the matter. Scott directed most of the conversation, with very

little questioning or input from the SA Overby. Most of SA Overby’s questions

were clarification questions.

      The Court’s examination of each of the Haswood factors supports its

conclusion that Scott’s statements were voluntary. Scott was not young; at the time

of the interview he was twenty-nine years old. In the interview he disclosed his two

prior federal offenses, telling the agents, “I know the Feds pretty well.” (Doc. 156-

4 at 31:30-32:05). There is no indication that Scott suffers less than average

intelligence or understanding of someone his age. (See Doc. 130 (Scott’s ten-page

handwritten pro se brief in support of his motion)). SA Overby advised Scott of his

rights under Miranda and Scott waived those rights. (Doc. 156-1; Doc. 156-4 at

1:30-2:30). Scott conversed with SA Overby freely and without reservation. He

understood the questions and gave a free narrative. The interview lasted about an

hour and fifteen minutes; it was not overly long. SA Overby did not use enhanced

                                          7
       Case 4:19-cr-00030-BMM Document 159 Filed 05/27/20 Page 8 of 13



interrogation techniques such as deprivation of food or sleep.

      Here, the advisement of rights that SA Overby gave to Scott complied with

Miranda and contributes to the voluntariness of Scott’s subsequent statements. SA

Overby obtained a clear, voluntary, knowing, and intelligent waiver. (Doc. 156-1;

Doc. 156-4 at 1:30-2:30). Scott alleges that he was coerced to speak by the promise

that he would be given a polygraph, but Scott’s allegations remain the only

evidence that such a conversation took place. Rather, the record demonstrates that

it is Scott himself who first raised the possibility of a polygraph with no promise or

agreement by the agents:

      DEFENDANT: All right. Well, before I start, before I say anything, I just
      want -- I want you guys to know that, you know, I'm fully willing to take a
      polygraph test.

      AGENT OVERBY: Okay.

      DEFENDANT: I mean, if that’s -- you know, if you guys still do that.

      AGENT OVERBY: Oh, okay.

(Doc. 156-4 at 2:45-2:56.)

      The record demonstrates that Scott offered a polygraph; the record does not

demonstrate that the officers offered him one or promised one in exchange for a

statement. Furthermore, Scott does not cite to—and the Court remains unaware

of—any case in which a court held that law enforcement’s promise to provide a

                                          8
       Case 4:19-cr-00030-BMM Document 159 Filed 05/27/20 Page 9 of 13



polygraph, and the subsequent lack of administration of one, proved to be a

coercive interrogation tactic.

      SA Overby recorded the entire interaction and the Court reviewed the

recording. There is simply no evidence that SA Overby utilized coercive law

enforcement conduct to overcome Scott’s will. Scott’s efforts to suppress the

statements that he made to SA Overby based on Scott’s allegations that the FBI

used coercive tactics by promising him that they would provide a polygraph test

and promising adverse action against the complaining witness fail.

      The Court recognizes that Scott retains the right to a hearing under 18

U.S.C. § 3501 to determine the voluntariness of his statements before they are

admitted into evidence at trial. See Jackson v. Denno, 378 U.S. 368, 376-77 (1964)

(emphasizing a defendant’s constitutional right to a hearing on the issue of

voluntariness). The Government represented that it would anticipate calling three

law-enforcement witnesses at the hearing, two who work for the Tribes in Poplar

and one who works out of Glasgow. (Doc. 156 at 10-11.) The Court will deny

without prejudice Scott’s Motion to Suppress for the time being. If he desires,

Scott may renew his motion at the time of his trial, currently set for August 25,

2020. The Court will, if necessary, hold a hearing outside of the jury’s presence at

that time.

                                          9
         Case 4:19-cr-00030-BMM Document 159 Filed 05/27/20 Page 10 of 13



   II.      FRANKS HEARING

         As to Scott’s Motion for a Franks Hearing, Scott asserts that tribal law

enforcement officers and FBI agents lied to the grand jury in order to obtain an

Indictment against Scott. (Doc. 127 at 3-4.) Scott asserts that officers lacked

probable cause to arrest Scott because they arrested him on a warrant issued

pursuant to the Indictment, which was based on that false testimony before the

grand jury. (Id. at 4.) Scott contends that the officers and/or Government plan to

use the indictment as a “bargaining chip” to secure a guilty plea from Scott. (Id.)

         The Supreme Court addressed a challenge to the affidavit attached to a

search warrant application in Franks v. Delaware, 438 U.S. 154, 155-56 (1978).

To succeed on a Franks claim, a defendant must show (1) that a law enforcement

official deliberately or recklessly included a false statement or omitted a true

statement from the warrant affidavit, and (2) establish that the warrant affidavit

would not establish probable cause if the false or omitted information was omitted

from the analysis. United States v. Perkins, 850 F.3d 1109, 1116 (9th Cir. 2017). A

defendant may receive a Franks hearing, however, only if they make “a substantial

preliminary showing” on both prongs of the Franks analysis. The party must then

satisfy both prongs by a preponderance of evidence at the Franks hearing. United

States v.Chavez-Miranda, 306 F.3d 973, 979 (9th Cir. 2002).

                                           10
      Case 4:19-cr-00030-BMM Document 159 Filed 05/27/20 Page 11 of 13



      The Government never sought or obtained a search warrant in either of

Scott’s cases. (See CR-19-29-GF-BMM, Doc. 4 (arrest warrant); CR-19-30-GF-

BMM, Doc. 4 (arrest warrant).) The Government never found any evidence that it

intends to introduce at either of Scott’s trials as part of a search of Scott’s house or

belongings pursuant to any search warrant. Further, the Court remains aware of no

decision of any court to apply the principles set forth in Franks to any type of

warrant other than search warrant. Scott has identified none. Even if Scott could

mount a Franks-type attack in his cases, he has failed to make “a substantial

preliminary showing” on both prongs of the Franks analysis.

      Franks allows a defendant to challenge the admissibility of evidence seized

by a search warrant based on an affidavit that knowingly and intentionally, or with

reckless disregard for the truth, included false statements. Franks, 438 U.S. at 155-

56. Once a defendant makes a substantial preliminary showing that the affiant

deliberately or recklessly included a false statement or omitted a material true

statement from the warrant affidavit, and but for those statements, the affidavit

would not establish probable cause, he is entitled to a Franks hearing to challenge

the affidavit. Perkins, 850 F.3d at 1116.

      The Government points out that no officers swore out affidavits in support

of an arrest warrant in either case. The officers arrested Scott by warrant after a

                                            11
       Case 4:19-cr-00030-BMM Document 159 Filed 05/27/20 Page 12 of 13



grand jury returned the indictments. (CR-19-29-GF-BMM, Doc. 5; CR-19-30-GF-

BMM, Doc. 5.) No law supports the notion that Scott can challenge the veracity of

statements made during grand jury testimony through a Franks evidentiary

hearing. The United States Supreme Court routinely has determined that the

process of grand jury deliberation and decision-making generally falls outside the

courts’ scope of supervisory authority. United States v. Williams, 504 U.S. 36

(1992).

       The Court already has denied Scott’s request for a transcript of the grand

jury proceedings based upon his failure to demonstrate a “particularized need” for

the transcripts. (CR-19-29-GF-BMM, Doc. 124 at 4-5; CR-19-30-GF-BMM, Doc.

120 at 4-5.) As the Court explained, Scott can challenge the statements to the grand

jury if one of the witnesses testifies at his criminal trial. (Id.) The Jencks Act

requires the Government to provide Scott with a witness’s testimony to the grand

jury after the witness has testified at trial. (Id. at 3 (citing United States v.

Cardenas-Mendoza, 579 F.3d 1024, 1031 n.1 (9th Cir. 2009))). The Jencks Act

limits the Court’s authority to require the production of these statements until after

the witness has testified. 18 U.S.C. § 3500(a).



       Accordingly, IT IS HEREBY ORDERED that Scott’s Motion to Suppress

                                            12
     Case 4:19-cr-00030-BMM Document 159 Filed 05/27/20 Page 13 of 13



and Request for Hearing (CR-19-30-GF-BMM, Doc. 129) is DENIED

WITHOUT PREJUDICE. IT IS ALSO ORDERED that Scott’s Motion for a

Franks Hearing (CR-19-30-GF-BMM, Doc. 127) is DENIED.

     DATED this 27th day of May, 2020.




                                   13
